Per Curiam.
This is a request by the petitioner for leave to appeal from his second application for relief under the P.C.P.A. His request for leave to appeal from his first application was denied in Henson v. Warden, 223 Md. 674, 164 A. 2d 273, cert. denied 364 U. S. 938, wherein we stated when, where, and of what offense he was convicted, and why his contentions raised at that time were unsound.
Although his application states a number of purported grounds for relief, (most of them having been raised and an*675swered in his first petition) none of them is of such a nature that it could not have been raised in the original or amended petition, Code (1960 Supp.), Article 27, Section 645 H, or properly presented in his first application asking leave to appeal. Cf. Fidelity-Baltimore Nat'l Bank & Tr. Co. v. John Hancock Mut. Life Ins. Co., 217 Md. 367, 142 A. 2d 796, it being obvious that his allegation in the application that his counsel failed to amend his first application in accordance with his request was available on his first application for leave to appeal. Therefore, for the reasons set forth in Judge Harlan’s opinion below and this opinion, the application will be denied.

Application denied.